DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 8 December 2017, which claims priority to PCT/US16/45129 filed 2 August 2016 which claims priority to PRO 62/200,866 filed 4 August 2015.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2015/0060596) in view of Sammataro (US 5,807,202).
- Regarding claim 1. Garcia discloses a gearbox system (26, fig. 2-4) comprising: 
a first drive gear (44) rotatable about an axis of rotation (20, fig. 2 illustrates the axis of rotation); 
a second drive gear (48) disposed coaxial with the first drive gear (44) and rotatable about the axis of rotation (20, fig. 2 illustrates the first and second drive gears coaxial); 
an input shaft (52) providing a first torque and including an input gear (54, “torque and rotational speed are provided to the gearbox via input shaft that transmits the torque and rotational speed from the engine to an input bevel gear); and 
driving pinions (82/84) operably connected to the input gear (54, fig. 3 illustrates the coupling) each driving pinion (82/84) driving the first drive gear (44) in a first direction about the axis of rotation (20) and driving the second drive gear (28) in a second direction opposite the first direction about the axis of rotation (20, fig. 3 illustrates the directional rotation of the drive gears being opposite) each driving pinion (82/84) transferring an equal second torque to the first drive gear (44) and the second drive gear (48, “50-50 split” [0020]). Garcia does not disclose the drive 
However, Sammataro discloses a similar system (10, fig. 3) including first and second drive gears (16/18) meshed with a pair of gears (14) disposed between the first and second drive gears (16/18, illustrated by fig. 3) compliantly along a direction parallel to the axis of rotation (CA, fig. 3 illustrates the arrangement as claimed). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Garcia to incorporate the arrangement of the drive pinions and drive gears of Sammataro to allow for condensed space requirements for the system, resulting in a more compact system.
- Regarding claim 2. Garcia as modified discloses the gearbox system of Claim 1.  Sammataro further discloses the system comprising an idler pinion (30) disposed between and engaged with the first drive gear (16) and the second drive gear (18, fig. 3 illustrates the arrangement).
- Regarding claim 3. Garcia as modified discloses the gearbox system of Claim 2.  Sammataro further discloses wherein the idler pinion (30) is configured to transfer a differential torque between a first torque transferred to the first drive gear (16) and a second torque transferred to the second drive gear (18, “if one of the face gears is rotating at a faster rate of speed than the other, the differential in speed of the face gears will drive the output pinion 30 to move in the direction of the faster moving face gear, i.e., the output pinion 30 will "walk" around the slower moving face gear” column 6 lines 53-58).
- Regarding claim 4. Garcia as modified discloses the gearbox system of Claim 2. Sammataro further discloses wherein the idler pinion (30) is configured to ensure that the first drive gear (16) and the second drive gear (18) rotate at a same rotational speed about the axis of rotation (CA, “rotating at the same speed, the output pinion will rotate about its axis a stationary position” column 6 lines 50-52; the idler pinion only moves to ensure the gears drive at the same speed).
- Regarding claim 5. Garcia as modified discloses the gearbox system of any of claim 1, further comprising one or more transfer shafts (56) operably connected to the input shaft (52) and each of the first drive gear (44) and the second drive gear (48, fig. 3 illustrates the coupling), each transfer shaft (52) including:
a transfer gear (104) meshed with the input gear (54, illustrates by fig. 3); and 

- Regarding claim 6. Garcia as modified discloses the gearbox system of any of claim 1.  Sammataro further discloses wherein the first drive gear (16) and the second drive gear (18) are face gears (as illustrated in fig. 3, Sammataro discloses face gears).
- Regarding claim 7. Garcia discloses a drive system (fig. 1-3) for a dual coaxial counter rotating assembly (fig. 1 and 2 illustrates the dual coaxial counter rotating assembly), the drive system comprising: 
an engine (24) outputting a first torque via an input shaft (52, inherent); 
a gearbox assembly (26, fig. 3) operably connected to the input shaft (52, fig. 3 illustrates the connection) including:
a first drive gear (44) rotatable about an axis of rotation (20) to drive a first rotating assembly (33) about the axis of rotation (20, “connected to the lower rotor assembly” [0016]); 
a second drive gear (48) disposed coaxial with the first drive gear (44, fig. 3 illustrates the arrangement) and rotatable about the axis of rotation (20) to drive a second rotating assembly (28) about the axis of rotation (20, “connected to the upper rotor assembly” [0016])); and 
driving pinions (82/84) operably connected to the input shaft (52, fig. 3 illustrates the connection), each driving pinion (82/84)driving the first drive gear (40) in a first direction (30) about the axis of rotation (20) and driving the second drive gear (48) in a second direction (34) opposite the first direction (30) about the axis of rotation (20), each driving pinion (82/84) transferring an equal second torque to the first drive gear (44) and the second drive gear (48, “50-50 split” [0020]). Garcia does not disclose the drive pinions disposed between the first drive gear and the second drive gear compliantly along a direction parallel to the axis of rotation.
However, Sammataro discloses a similar system (10, fig. 3) including first and second drive gears (16/18) meshed with a pair of gears (14) disposed between the first and second drive gears (16/18, illustrated by fig. 3) compliantly along a direction parallel to the axis of rotation (CA, fig. 3 illustrates the arrangement as claimed). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Garcia to incorporate the arrangement of the drive pinions and drive gears of Sammataro to allow for condensed space requirements for the system, resulting in a more compact system.

- Regarding claim 9. Garcia as modified discloses the drive system of Claim 8. Sammataro further discloses wherein the idler pinion (30) is configured to transfer a differential torque between a first torque transferred to the first drive gear (16) and a second torque transferred to the second drive gear (18, “if one of the face gears is rotating at a faster rate of speed than the other, the differential in speed of the face gears will drive the output pinion 30 to move in the direction of the faster moving face gear, i.e., the output pinion 30 will "walk" around the slower moving face gear” column 6 lines 53-58).
- Regarding claim 10. Garcia as modified discloses the drive system of Claim 8. Sammataro further discloses wherein the idler pinion (30) is configured to ensure that the first drive gear (16) and the second drive gear (18) rotate at a same rotational speed about the axis of rotation (CA, “rotating at the same speed, the output pinion will rotate about its axis a stationary position” column 6 lines 50-52; the idler pinion only moves to ensure the gears drive at the same speed).
- Regarding claim 11. Garcia as modified discloses the drive system of any of claim 7 further comprising one or more transfer shafts (56) operably connected to the input shaft (52) and each of the first drive gear (44) and the second drive gear (48, fig. 3 illustrates the coupling), each transfer shaft (52) including:
a transfer gear (104) meshed with the input gear (54, illustrates by fig. 3); and 
a driving pinion (66) operably connected to the transfer gear (fig. 3 illustrates the arrangement).
- Regarding claim 12. Garcia as modified discloses the drive system of any of claim 7. Sammataro further discloses wherein the first drive gear (16) and the second drive gear (18) are face gears (as illustrated in fig. 3, Sammataro discloses face gears).
- Regarding claim 13. Garcia discloses a rotary wing aircraft (10, fig. 1) comprising: 
an airframe (12); 
a rotor assembly (18) including:
a first rotor (33) rotatable about a rotor axis (20) in a first direction (34); and 
a second rotor (28) coaxial with the first rotor (33) and rotatable about the rotor axis (20) in a second direction (30) opposite the first direction (34); and 

an engine (24) outputting a first torque via an input shaft (52, inherent); 
a gearbox assembly (26, fig. 3) operably connected to the input shaft (52, fig. 3 illustrates the connection) including:
a first drive gear (44) rotatable about the rotor axis (20) to drive the first rotor (33) about the rotor axis (20, “connected to the lower rotor assembly” [0016]); 
a second drive gear (48) disposed coaxial with the first drive gear (44, fig. 3 illustrates the arrangement) and rotatable about the rotor axis (20) to drive the second rotor (28) about the rotor axis (20, “connected to the upper rotor assembly” [0016])); and 
at least one driving pinions (82/84) operably connected to the input shaft (52, fig. 3 illustrates the connection), each driving pinion (82/84) driving the first drive gear (40) in a first direction (30) about the axis of rotation (20) and driving the second drive gear (48) in a second direction (34) opposite the first direction (30) about the axis of rotation (20), each driving pinion (82/84) transferring an equal second torque to the first drive gear (44) and the second drive gear (48, “50-50 split” [0020]). Garcia does not disclose the drive pinions disposed between the first drive gear and the second drive gear compliantly along a direction parallel to the axis of rotation or the idler pinion disposed between and engaged with the first drive gear and the second drive gear to transfer a differential torque between a first torque transferred to the first drive gear and a second torque transferred to the second drive gear.
However, Sammataro discloses a similar system (10, fig. 3) including first and second drive gears (16/18) meshed with a pair of gears (14) disposed between the first and second drive gears (16/18, illustrated by fig. 3) compliantly along a direction parallel to the axis of rotation (CA, fig. 3 illustrates the arrangement as claimed), an idler pinion (30) disposed between and engaged with the first drive gear (16) and the second drive gear (18, fig. 3 illustrates the arrangement) to transfer a differential torque between a first torque transferred to the first drive gear (16) and a second torque transferred to the second drive gear (18, “if one of the face gears is rotating at a faster rate of speed than the other, the differential in speed of the face gears will drive the output pinion 30 to move in the direction of the faster moving face gear, i.e., the output pinion 30 will "walk" around the slower moving face gear” 
- Regarding claim 14. Garcia as modified discloses the aircraft of Claim 13. Sammataro further discloses wherein the idler pinion (30) is configured to extract power from the first drive gear (16) and second drive gear (18) to power a translation thrust system of the aircraft (“in a helicopter transmission, it is common to drive accessory components and the tail rotor directly off of the transmission. The present invention can be modified to incorporate gear teeth on the upper surface 50 of the upper face gear 16 or the lower surface 52 of the lower face gear 18. Alternately, an additional output pinion could be located between the first sets of upper and lower gear teeth 20, 24, such that rotation of the upper and lower face gears 16, 18 produces corresponding rotation of the additional output pinion” column 9 lines 22-32).
- Regarding claim 15. Garcia as modified discloses the aircraft of Claim 13, further comprising one or more transfer shafts (56) operably connected to the input shaft (52) and each of the first drive gear (44) and the second drive gear (48, fig. 3 illustrates the coupling), each transfer shaft (52) including:
a transfer gear (104) meshed with the input gear (54, illustrates by fig. 3); and 
a driving pinion (66) operably connected to the transfer gear (fig. 3 illustrates the arrangement).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        13 March 2022